Case 1:19-cv-07942-UA Document 1 Filed 08/22/19 Page 1 of 2

US COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.

Gregory Papadopoulos ZGEG tin

 

V Honorable Judge. Tn

Honorable Judge Preska et al index

   

Jury trial demanded

APPLICATION TO PROCEED WITHOUT PAYMENT OF FEES

 

1. Are you incarcerated? NO, this is not a prisoner case.

2. Are you presently employed? NO, lam retired 73 years old in frail health.

3. Last time you were employed and gross monthly income then? 1999,
making $167,000 per month from self employment.

4. Additional current income? Business, rent, pension, disability, gifts, other
public benefits (SS, Food Stamps)? Soc. Sec. $1,853, food stamps $192 per
month, Total predictable monthly income $2,045

5. Any other source? Occasional gift/loan from sister in Greece, amount and
frequency vary, total for 2018 was $5000 and for 2019 so far $982 and have
been advised not to expect anymore, also one time gift from the Greek
Orthodox Church $200 in 2019.

6. Cash in checking: $114 in checking, no savings account, $2,500 with a
broker (money borrowed from sister).

7. Own automobile? NO

8. Regular monthly expenses? Rent $1,995, foods 200, Utilities $255, storage
$294, miscellaneous (prescriptions, repairs, cleaning, supplies) $150, Total |
monthly expenses $2,894

9. People who depend on you? $5,000 maintenance per month due to the ex-
wife, not being paid.

10.Debts and financial obligations? Credit card debt $4,000, $6,000 owed to
sister in Greece, 23, 000 unpaid medical bills, $5,000,000 unpaid judgments.

anjul Crime

      

 

Note: | was approved to proceed IFP during the SDNY Bankruptcy 12-13125 AP
12-1097 and subsequent appeals to district and circuit courts in 2015-2016. Since

Page 1of2
Case 1:19-cv-07942-UA Document1 Filed 08/22/19 Page 2 of 2

then my finances have deteriorated as judgments continue to escalate, and | have
been plagued by unpaid medical bills due to cancer and in general higher costs.

Declaration: | declare under penalty of perjury that my representations are true
to the best of my knowledge. Some figures are approximate and based on
recollections and statements are available upon request, | understand that willful
misrepresentations might dismiss my claims. .

August20, 2019

. CRC De Uo se WL,

Gregory Papadopoulos, Plaintiff prose,
PO Box 425, New York, NY. 10156
tel# 917-754-7979

 

 

Page 2 of 2
